AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                           FILED
                                                                                                       ~        FEB 1 82020
                                   UNITED STATES DISTRICT COUR
                                                                                                           c,,R~ u.a, ()10Tfi1CT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA                              SOUTHE~i.)!1STR1CT OF CA.LIFORNIA
                                                                                        BY . ,.                                   ~P~Y
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRI vuNAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                         V.
               JAIME SOLORIO-TORRES (1)
                                                                         Case Number:        3:14-CR-02512-WQH

                                                                      Ryan W. Stitt
                                                                      Defendant's Attorney
REGISTRATION NO.                77569-198
 •-
THE DEFENDANT:
IZI admitted guilt to violation ofallegation(s) No.          1-2

 D    was found guilty in violation ofallegation(s) No.    _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

 Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Number                 Nature of Violation

               1                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                   Act)
               2                   nv8, Failure to be truthful and/or follow instructions




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                       HO . WILLIAM Q. YES ·
                                                                       UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JAIME SOLORIO-TORRES (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:              3:14-CR-02512-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Ten (10) months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - - - A.M ..                     on
                                                                    ------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on                                           to
                                 -------------                                ---------------
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    l)NITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:14-CR-02512-WQH
